Case: 17-11214      Document: 00514475434         Page: 1    Date Filed: 05/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-11214                            May 16, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TOMMY NELSON, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-48-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Tommy Nelson, Jr., appeals the 105-month sentence imposed after he
pleaded guilty to bank robbery. He argues that the district court erred in
imposing a seven-level enhancement, pursuant to U.S.S.G. § 2B3.1(b)(2)(A), for
the discharge of a firearm during the commission of the robbery. Specifically,
Nelson asserts that the enhancement does not apply because he did not
willfully induce the discharge of the firearm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11214   Document: 00514475434    Page: 2   Date Filed: 05/16/2018


                               No. 17-11214

     As he concedes, Nelson’s argument is foreclosed by United States v.
Roberts, 203 F.3d 867, 870-71 (5th Cir. 2000), in which this court held, on
similar facts, that a § 2B3.1(b)(2)(A) enhancement was proper where the
defendant aided in trying to wrest control of a firearm away from a deputy.
This court concluded that the defendant’s actions induced the deputy to
discharge the weapon. Roberts, 203 F.3d at 870. Accordingly, the motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                    2